Title: To Thomas Jefferson from William C. C. Claiborne, 8 December 1808
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dr Sir
                     
                     New-Orleans December 8th. 1808
                  
                  Your Letter of the 29th of October has been received, and its enclosure delivered to the Gentleman to whom it was directed.—Mr Reibelt is certainly a very learned Man, and as far as I know a very honest one;—But he is illy calculated to fill an office under a Republican Government, nor indeed do I know any situation in which he could be so useful to Society, as in Character of an Instructer of youth;—But in that pursuit, altho’ earnestly solicited by me, Mr R. has hitherto refused to engage.
                  The Spanish paper I [inclosed you], and others of a like Cast, (originally printed in this City) have been republished not only in Havannah, but in the City of Mexico, and made I am told, an unfortunate impression.—I have communicated (verbally) to a few Spaniards of respectability, the wishes of the Administration, as relate to the Affairs of their Nation, and I beg you to be assured, that nothing shall be wanting on my part, to counteract the Views of those base Men, who would wish to render Spain hostile to our Country.—
                  On the 9th of January next, the Legislature of this Territory will be in session, & in eight days thereafter, my Commission as Governor will expire;—If on this occasion, it should meet the views of the Administration, to continue to me the trust, with which I am at present honored, such further proof of Confidence will be gratefully received, and merited if in my power.—
                  I regret very sincer’ly the peculiar difficulties, which Governor Williams has had to encounter; several of my political friends of the Missisippi Territory, and among the number, my elder Brother Colonel Claiborne, early became the enemies of Governor Williams;—Without enquiring into the Cause of Difference, I used every effort to dissuade my Brother (with whom I could alone take the liberty) from engaging in, or countenancing the opposition to the Governor; But he did not think proper to yield to my advice.—I owe it to myself, to acquaint you of this fact, because I learn, that it has been suggested to the Heads of Departments, that the party’s in the Missisippi Territory were encouraged by me.—I declare to you Sir, that the imputation is most unjust, and that the Suggestion is without the Smallest foundation;—I never entertained a Design or a Wish hostile to the political fame in Advancement of Govr Williams; on the contrary I sincerely wished him a long and honorable Career in Life.—
                  I am Dr Sir, With great respect Your faithful friend
                  
                     William C. C. Claiborne
                     
                  
               